Hugh M. Bland, Justice. By this appeal, the appellants, Ethel Mauldin, Yan Mauldin and Dean Bay, a minor, by his mother and next friend, Beatrice Bay and Beatrice Bay individually, seek to question the action of the circuit court in vacating default judgments in three consolidated cases during the term in which they were rendered. Default judgments in all three cases were entered on November 15, 1965. The motions to set aside the judgments were filed on December 30, 1965. The order setting aside the judgments was dated January 11, 1966. The term of circuit court in Clark County begins on the fourth Monday in January and ends the fourth Monday in July. Ark. Stat. Ann. § 22-310 (Repl. 1960). The order setting aside the default judgments rendered during the same term is not final or appealable. Dodd v. Bonds, 220 Ark. 951, 251 S. W. 2d 587 (1952). Since no final judgments have been rendered in circuit court from which to appeal, the appeal is dismissed.